Citation Nr: 1139838	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-00 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Counsel







INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.  His service in the Republic of Vietnam is reflected in his service records.
This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further evidentiary development.  

While the Veteran's service treatment records are negative for any complaints, treatment or diagnosis of tinnitus, his DD-214 indicates that his military occupational specialty (MOS) was that of an aviation boatswain's mate-handling (ABH) and that he served on the USS Kitty Hawk.  In his May 2007 notice of disagreement, he stated that he served on the flight deck of that vessel and suffered acoustic trauma due to the launching and recovery of aircraft.  The Board observes that the Veteran's claim of in-service acoustic trauma is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2002).

During the April 2007 VA examination, the Veteran stated that his tinnitus began 15 years ago (approximately 1992).  While the VA examiner found that the Veteran was exposed to "high noise levels" during service, she determined that his "tinnitus is less likely as not (less than 50/50 probability) caused by or a result of acoustic trauma during service."  No rationale was provided for this opinion.  Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  See also Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

As the April 2007 VA examiner did not provide any rationale for her opinion, this case contains certain questions which cannot be answered by the Board.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  These questions concern whether the Veteran's diagnosed tinnitus is related to his military service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  See also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1.  Accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any tinnitus he may have.  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

For any tinnitus diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder had its clinical onset in service or is otherwise related to the Veteran's active duty, including his conceded in-service acoustic trauma.  Complete rationale for all opinions expressed should be provided.

2.  Following completion of the above, readjudicate the issue of entitlement to service connection for tinnitus.  If the decision remains adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


